DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an arithmetic device … to identify the temperature control signal included in the transmission signal” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a “processing apparatus comprising: a temperature controller comprising a thermoelectric transducer and a signal smoothing device … a temperature sensor located near the at least one processor and configured to measure the temperature of the at least one processor; and the at least one processor comprising a terminal, and configured to: receive information about the measured temperature from the temperature sensor”. This embodiment comprising the temperature sensor is not supported by the specification. A restriction requirement was mailed on October 15, 2019 requiring the applicant to elect a species, the applicant elected Species A2 relating to Figures 2-4 without traverse. Figures 2-4 does not use a temperature sensor. The embodiments having a temperature sensor are species A6 relating to figure 8a and species A7 relating to Fig. 8b.  Neither of species A6 and A7 have a processing apparatus comprising a thermoelectric transducer and signal smoothing device as required of claim 1 and therefore the adding of a temperature sensor to be used in Species A2 with the arithmetic device for perform a specific function in claim 1 is new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the at least one processor…generate the temperature control signal that is to be transmitted to the temperature controller and an arithmetic device based on the information about the measured temperature” and “generate the transmission signal by arranging the data signal and the temperature control signal one after the other; and send the transmission signal to the temperature controller and the arithmetic device”. The arithmetic device is not positively recited but the least one processor is configured to send the transmission signal to the temperature controller and the arithmetic device. Therefore, it is unclear if the arithmetic device is a component of the processing apparatus or merely a device that works with the processing apparatus. 
Claim 3 recites the limitation “wherein the thermoelectric transducer is further configured to increase a time for lowering the temperature of the at least one processor”. It unclear how a thermal electric transducer (according to applications specification considered to be a fan or Peltier) increase a time for lowering a temperature of a processor. For examination purposes as long as the thermal electric transducer lower a temperature of a process, it meets the required limitation. 

Claims 2-5 and 11 are also rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arabi et al. (US 2006/0052970) in view of Welch (US 2005/0039465) in view of Abe et al. (US 20050261821) and further in view of Yamagata et al. (US 2013/0216237).
In regard to claim 1, Arabi teaches a processing apparatus comprising:
a temperature controller (Figs. 1 and 2) comprising a heat sink (130) and configured to adjust a temperature of at least one processor (110) (See fig. 1, 2; ¶ 0012, 0014, 0017-0018), 
a temperature sensor (125) located near the at least one processor (110) and configured to measure the temperature of the at least one processor (see ¶ 0014, 0019-0020, fig. 2); and the at least one processor (110) comprising a terminal (connection line) configured to: receive information about the measured temperature from the temperature sensor (125); generate the temperature control signal (via Tdie/Tcase) that is to be transmitted to the temperature controller (205) based on the information about the measured temperature the temperature control signal including identification information (e.g., to remove heat from the processor or cool the processor), the arithmetic device is not positively recited as a component of the processing apparatus but it is inherent that the at least one processor (110) would have an arithmetic device to identify the temperature control signal included in the transmission signal (signal sent out from processor via Tctrl to thermal controller 205) received by the second device (¶ 0016-0020);
Arabi teach a heat sink, but does not explicitly teach a thermoelectric transducer, Arabi also fails to teach a signal smoothing device, wherein the signal smoothing device being configured to perform a high-frequency cutoff processing to pass a low frequency signal on a transmission signal including a temperature control signal and a data signal received from the at least one processor.
However, Welch teaches a cooling system 100 for an automotive audio component 110, a Peltier cooling module 120 and a temperature sensor 140 in direct contact with the audio component 110.  A temperature reader 150 receives the output of the temperature sensor 140, interprets the received output, and generates an estimate of the temperature at the surface of the audio component 110.  The temperature reader 150 sends the temperature estimate to a feedback control circuit 160, which uses the estimate, possibly in conjunction with other factors, to determine the required drive current for the Peltier cooling module 120. The feedback control circuit 160 then causes a Peltier driver 130 to provide the drive current to the Peltier cooling module 120 (See fig. 1; ¶ Abstract, 0011, 0031, 0039). Welch  also teaches a signal smoothing device (filter 693/693A and 693C) for smoothing a signal on a transmission signal including a temperature control signal and a data signal received from the at least one processor (See ¶ 0056-0058, 0066; fig. 7). Welch does not expressly state the filter (693/693A and 693C) perform a high-frequency cutoff processing to pass a low frequency signal. However, Welch suggest “ A person skilled in the art of filter design would be able to design an appropriate filter with any number of poles using other filter topologies and elements”, ¶0058.  Abe et al. discloses “switched capacitor filter circuits 20a, 20b each constitute a low-pass filter circuit for cutting off a high-frequency noise signal, and the smoothing filter circuits 19a, 19b having integration time constants smaller than the smallest integration time constants of the switched capacitor filter circuits 20a, 20b are provided at the output stages of the gain control circuits 10a, 10b, respectively. Therefore, frequency characteristics of noise filters provided in the switched capacitor filter circuits 20a, 20b can be freely adjusted using the control signal pulse trains CNTa, CNTb output from the microprocessor 110”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the heat sink of Arabi to be a thermoelectric transducer/Peltier and for the control system to include signal smoothing device, in view of the teachings of Welch and signal smoothing to perform high-frequency cutoff in view of the teachings of Abe et al., since it has been shown that combining prior art elements to yield a predictable result is obvious whereby one having ordinary skill in the art would have consider it to have a thermoelectric transducer/Peltier and a signal smoothing device for the purpose of providing compacted cooling device with lower levels of vibration and noise and have a more precise control over the temperature, and to provide a smoothing operation which acts as a low-pass filter, reducing the high-frequency components and passing the low-frequency components with little change., thereby reducing noise in the transmission line.
Arabi as modified, does not explicitly teach generating the transmission signal by arranging the data signal and the temperature control signal one after the other; and send the transmission signal to the temperature controller and the arithmetic device.
However, transmitting multiple data of an output line from a controller was conventional at the time of filing and a typical feature of a processor, as taught by Yamagata, wherein Yamagata teaches a temperature control signal and data signal, but does not teach generating the arranging the data signal and the temperature control signal one after the other to send the transmission signal to the temperature controller and the arithmetic device.
However, Yamagata teaches a signal transmission device for driving a light-emitting element and outputting an optical signal depending on an electric signal data, wherein the driving current is obtained by superimposing a modulation current on a bias current one after the other, the modulation current being dependent on the data signal indicating emitting information of the light-emitting element; a first voltage generation portion which generates a voltage depending on a temperature; a second voltage generation portion which generates a predetermined voltage regardless of the temperature; and a temperature compensation portion which controls the bias current and the modulation current depending on the temperature (See ¶ 0010, 0033). As modified with Welch the transmission signal is transmitted, via. the terminal (connection lines), to the signal smoothing device and the arithmetic device. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the data connection of the processor of Arabi to transmit signals by overlaying the signal over another signals, in view of the teachings of Yamagata, since it has been shown that combining prior art elements to yield a predictable result is obvious whereby one having ordinary skill in the art would have consider it to be obvious to superimpose one data on another for the purpose of sending multiple control signals for control of multiple components connected to the processor.
In regard to claim 2, Arabi in view of Welch teaches the processing apparatus according to Claim 1, wherein Welch further teaches the temperature controller further comprises a driver (130) for driving the thermoelectric transducer (120), wherein the driver applies a drive voltage to the thermoelectric transducer, and wherein the thermoelectric transducer is configured to lower the temperature of the at least one processor (See Welch, fig. 1; ¶ 0012, 0014, 0031, 0045) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the control system of Arabi to include a driver, in view of the teachings of Welch, for the purpose of providing a driving mechanism to operate the thermoelectric transducer.
In regard to claim 3, Arabi in view of Welch teaches the processing apparatus according to Claim 2, wherein the thermoelectric transducer is further configured to increase a time for lowering the temperature of the at least one processor (See Arabi, ¶ 0016 and also Welch, ¶ 0031; See also the 112(b) above). In this case as long as the thermal electric transducer lower a temperature of a process, it meets the required limitation. 
In regard to claim 4, Arabi in view of Welch teaches the processing apparatus according to Claim 1, wherein the high-frequency cutoff processing includes a signal smoothing processing on a communication data signal input to the temperature controller (See Welch, ¶ 0056-0057, 0066). As shown above in claim 1 Welch teaches the smoothing deice which is configured to perform high-frequency cutoff processing includes a signal smoothing processing on a communication data signal input.
In regard to claim 5, Arabi in view of Welch teaches the processing apparatus according to Claim 2, wherein the high-frequency cutoff processing includes a smoothing processing when the drive voltage is converted to a temperature adjusting output in the thermoelectric transducer (See Welch, ¶ 0049-051, 0056-0057).
In regard to claim 11, Arabi in view of Welch teaches the processing apparatus according to Claim 1, wherein the thermoelectric transducer is a Peltier element (See Welch, ¶ 0031; fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the thermoelectric transducer of Arabi to be a Peltier, in view of the teachings of Welch, for the purpose of providing compacted cooling device with lower levels of vibration and noise and have a more precise control over the temperature. 
Response to Arguments
Applicant’s arguments dated February 28, 2022 with respect to the amended claims have been considered and are moot due to another interpretation based on the amended claims. 
As stated above the addition of the temperature sensor to measure the temperature of the at least one processor is new matter. The temperature senor is used in non-elected species A6 and A7, both having a different structural configuration than that of claim 1.
Applicant argues that the combination of the cited references alone or in combination fails to teach or suggest the amended language of  “arranging the data signal and the temperature signal one after the other … wherein the transmission signal is transmitted, via the terminal, to the signal smoothing device and the arithmetic device”. Examiner respectfully disagrees. The at least one processor (110) comprising a terminal which is interpreted to be a connection which allows for the at least one processor to: receive information about the measured temperature from the temperature sensor (125); generate the temperature control signal used to activate a fan (105) blowing air over a heat sink to control the temperature of the at least one processor. The terminal of the at least one processor is configured to transmit data as well as the temperature control signal, see TCTRL in Fig. 1. Yamagata was used to teach a signal transmission device for superimposing (one signal after the other). Generating a control signal having a data signal imposed with a control signal was well-known at the time of invention. 
Applicant argument regarding Welch failing to teach or suggest that “the signal smoothing device being configured to perform a high-frequency cutoff” is moot. Abe et al. is introduced to teach the perform of a high-frequency cutoff processing to pass a low frequency signal. As combined the prior art teaches the required limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        



/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763